Citation Nr: 1449144	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-44 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for service connected mitral valve prolapse, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to October 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), located in Nashville, Tennessee.

In December 2010, the Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for her service-connected mitral valve prolapse, currently rated at 10 percent disabling.  This matter was previously remanded in May 2011 for further development, including a VA examination.  In accordance with the remand instructions, a VA examination was provided in July 2011, with an addendum opinion given in November 2011.  According to the November 2011 addendum, stress testing was not completed "because it [was] not part of the Veteran's treatment plan."  

The applicable rating criteria state that METs testing is required in all cases except: (1) when there is a medical contraindication, (2) when the left ventricular ejection fraction has been measured and is 50 percent or less, and (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year.  38 C.F.R. § 4.100(b) (2014).  Here, the Veteran's left ventricular ejection fraction was 74 percent and there is no evidence that she exhibited chronic congestive heart failure or any episodes of congestive heart failure within the year preceding the 2011 VA examination.  Moreover, there is no evidence in the record that stress testing is medically contraindicated.  Thus, METs testing is required.  See id.  For this reason, this matter must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records regarding the Veteran's treatment for her current heart condition.  

2.  Contact the Veteran and request that she identify any health care provider that has treated her for her heart condition since 2011.  After obtaining all necessary authorizations, obtain all records from any health care provider identified.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, notify the Veteran and her representative as to the unavailable records and explain the efforts taken to obtain them.  Give the Veteran and her representative an opportunity to respond.

3.  After completing the above development, schedule the Veteran for the appropriate VA examination(s) to determine the current nature and severity of her service-connected mitral valve prolapse and any related symptoms.  The entire record should be made available to and reviewed by the examining VA clinician(s), and the examination report(s) should note that such evidentiary review took place.  

A laboratory determination of METs by exercise testing must be completed unless there is a medical contra-indication, the left ventricular ejection fraction has been measured and is 50 percent or less, or when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the last year.

The examiner must report in detail the Veteran's complaints of dyspnea, fatigue, angina, dizziness, or syncope.  

If a laboratory determination of METs by exercise testing cannot be conducted due to medical reasons, the examiner must provide an estimate of the level of activity (expressed in METs and supported by specific examples) that results in dyspnea, fatigue, angina, dizziness, or syncope.  

The examiner must perform any test or studies deemed necessary for accurate assessment.  Based on the current diagnostic testing, the examiner must report on left ventricular dysfunction, to include ejection fraction percentages.  

The examiner must also indicate whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

If appropriate, the requirement of continuous medication should also be noted. 

A complete rationale should be provided for any opinion stated.  If the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (4).

